              Case 1:20-cv-09840-GHW Document 71 Filed 08/19/21 Page 1 of 1




GEORGIA M. PESTANA                      THE CITY OF NEW YORK                                  KATHERINE J. WEALL
Corporation Counsel                                                                                   Senior Counsel
                                      LAW DEPARTMENT                                          phone: (212) 356-5055
                                                                                              mobile: (646) 370-0051
                                             100 CHURCH STREET                                  kweall@law.nyc.gov
                                             NEW YORK, NY 10007


                                                                    August 19, 2021

     Hon. Gregory H. Woods
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007


             Re:      Peter Rodriguez v. City of New York, et al.
                      20 CV 9840 (GHW)

     Your Honor:

             Defendants write in response to the Court’s Order of August 16, 2021 requesting
     defendants’ position on plaintiff’s request for either a stay of the case or an extension of the
     current discovery deadlines.

             Defendants have no objection to either a stay or an extension of the discovery deadlines
     in this case. However, defendants note that plaintiff’s claim that law library services have
     “ceased” on Rikers Island during the COVID-19 pandemic is not correct. Since the beginning of
     the pandemic, inmates have been able to order whatever research materials they require from the
     law library to be delivered to their cells. In addition, since October 2020, inmates have been
     allowed to go to the physical law library for limited purposes as long as sufficient library staff is
     available. There would therefore appear to be no institutionally imposed impediment to plaintiff
     completing his responses to defendants’ discovery requests. Regardless, defendants do not
     object to plaintiff’s request for an extension of time.

             Thank you for your consideration herein.

                                                                    Respectfully submitted,

                                                                    /s/ Katherine J. Weall

                                                                    Katherine J. Weall
                                                                    Senior Counsel
     cc: Peter Rodriguez (via U.S Mail)
